FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ALBERTO GUTIERREZ-                          No. 10-73838
CERVERA,
                                                 Agency No. A091-943-917
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Jose Alberto Gutierrez-Cervera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law. Szalai v. Holder, 572 F.3d 975,

978-79 (9th Cir. 2009). We deny in part and dismiss in part the petition for review.

      The agency properly concluded that Gutierrez-Cervera is removable under 8

U.S.C. § 1227(a)(2)(E)(ii) where he was convicted twice under Cal. Penal Code

§ 273.6(a) for knowingly and intentionally violating a protection order. See

Alanis-Alvarado v. Holder, 558 F.3d 833, 839-40 (9th Cir. 2009) (state court need

not find that alien actually had engaged in violent, threatening, or harassing

behavior, but that alien violated “the portion of a protection order that involves

protection against” violence, threats, or harassment).

      We lack jurisdiction to review the agency’s denial of cancellation of removal

as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i).

      Respondent’s motion to strike Exhibit A from Gutierrez-Cervera’s opening

brief is granted. See 8 U.S.C. § 1252(b)(4).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     10-73838